WARREN, S. J.,
dissenting.
I dissent because I conclude that DAS may not provide health care benefits to temporary state employees. Accordingly, it committed no unfair labor practice when it refused to bargain over health benefits for them.
ORS 243.135(1) requires PEBB to contract for health benefits plans for eligible state employees. Temporary state employees are expressly not “eligible” for such benefits *609under ORS 243.105(4). However, the majority says that DAS may provide such benefits under a broad general grant of authority to “direct and manage all * * * insurance programs of state government except for employee benefit insurance programs as otherwise provided in ORS chapter 243.” ORS 278.405 (emphasis added). Despite the express statutory prohibition of DAS to direct and manage health benefit programs, the majority concludes that DAS must nevertheless bargain over whether it shall make contributions to SEIU so that the union may purchase health benefit insurance for temporary employees.
In my view, the legislature has made a determination that prohibits DAS from either directly or indirectly funding health benefit insurance for temporary state employees. The rights of both regular and temporary state employees to receive health insurance have been fully addressed. Regular employees are to be provided that insurance and temporary employees are not. They are ineligible under the only statute that expressly addresses health insurance for state employees. PEBB may not provide those benefits to temporaries. In the absence of another statute expressly allowing for the provision of health benefits to temporary state employees, the most reasonable conclusion is that the legislature has made a complete expression of legislative policy. It has made a policy decision that the state will not provide health benefits to temporary state employees.
SEIU and the majority believe that DAS’s authority to fund the insurance at issue derives from its authority to “direct and manage” insurance programs. ORS 278.405. But DAS is precluded by statute from directing and managing health benefit programs provided in ORS chapter 243. It is a basic rule of statutory construction that a specific expression of statutory intent controls over a more general statute that is inconsistent with it. PGE v. Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143 (1993). It is virtually certain that, having once declared temporary employees ineligible for health benefit insurance, the legislature would not intend to permit DAS to fund such a program.
Whether health benefit insurance should be provided for temporary employees remains a matter of legislative concern. We should not interfere with the legislature’s *610policy choice by holding that DAS may be compelled to bargain over the disputed benefits and may thus be compelled to provide them. The legislature has given PEBB exclusive authority to provide health benefit insurance for state employees and, therefore, DAS has no statutory authority to provide or fund health benefit insurance. Thus, DAS cannot comply with SEIU’s proposal, and it did not commit an unfair labor practice when it refused to bargain.